336 F. Supp. 715 (1972)
Richard A. BEENS et al., Plaintiffs,
v.
Arlen ERDAHL, Secretary of State of the State of Minnesota, et al., Defendants, The Sixty-seventh Minnesota State Senate, Intervenor, Roland H. Crawford, et al., Intervenors.
No. 4-71-Civil 151.
United States District Court, D. Minnesota, Fourth Division.
January 25, 1972.
*716 *717 Alan W. Weinblatt, Berde, Leonard & Weinblatt, St. Paul, Minn., for Richard A. Beens, and others.
John M. Mason, Sol. Gen., St. Paul, Minn., for Arlen Erdahl.
Robert O. O'Neill, Scott County Atty., Shakopee, Minn., for Joseph W. Noterman, Scott County Auditor.
William Young, Asst. Hennepin County Atty., Minneapolis, Minn., for George B. Hickey, Hennepin County Auditor.
W. R. Glaeser, Carver County Atty., Chaska, Minn., for William J. Schneider, Carver County Auditor.
Robert M. A. Johnson, Jr., Asst. Anoka County Atty., Anoka, Minn., for Charles LeFebvre, Anoka County Auditor.
Frank Hammond, Richard H. Kyle, Jr., Briggs & Morgan, St. Paul, Minn., for intervenors, Crawford, King and Voss.
H. Blair Klein, Bruce D. Campbell, St. Paul, Minn., for intervenor Sixty-seventh Minnesota State Senate.
James T. Hale and Gregory R. Howard, Faegre & Benson, Minneapolis, Minn., for Democratic Farmer Labor Party of Minnesota and others, amicus curiae.
A. M. Keith, Rochester, Minn., for Americans for Democratic Action, Minnesota Chapter, amicus curiae.
Jack Fena, in pro. per. and for Rudy Perpich, Hibbing, and Earl B. Gustafson, Harper, Eaton, Gustafson & Wilson, Duluth, Minn., for Rudy Perpich and Jack Fena, amicus curiae.
Joseph P. Summers, Rosen, Ravich & Summers, St. Paul, Minn., for Minnesota Farmers' Union and others, amicus curiae.
Joseph A. Maun, Lawrence J. Hayes and Garrett E. Mulrooney, Maun, Hazel, Green, Hayes, Simons & Aretz, St. Paul, Minn., for Minnesota Farm Bureau Federation, amicus curiae.
Before HEANEY, Circuit Judge, DEVITT, Chief District Judge, and LARSON, District Judge.

ORDER AND PLAN OF APPORTIONMENT
HEANEY, Circuit Judge.

PROCEDURAL HISTORY
This action has been pending for nearly ten months. During that time, there have been many hearings, as well as numerous briefs and motions. In order to clarify the nature of the problem involved and the Court's resolution of that problem, we outline the history of the litigation.
*718 On April 9, 1971, the plaintiffs filed a complaint seeking to have the Court declare the Minnesota legislative apportionment statutes unconstitutional. They also asked the Court to enjoin future elections under the present apportionment statutes and to devise a plan of reapportionment which would meet the equal protection standards of the Fourteenth Amendment.
On June 25, 1971, Chief Judge M. C. Matthes, of the United States Court of Appeals for the Eighth Circuit, designated a three judge panel to hear the matter. Those named were Gerald W. Heaney, Circuit Judge, Edward J. Devitt, Chief Judge for the District of Minnesota, and Earl R. Larson, Judge for the District of Minnesota, before whom the case had been filed.
During the initial months of the litigation, the 67th Session of the Minnesota Legislature continued to meet in regular session, fully aware of this lawsuit and the reapportionment problem generally. No reapportionment plan was adopted during the regular session of the Legislature. Following adjournment of the regular session in May, the Governor called a special session of the Legislature, which continued to meet throughout most of the summer, took a brief recess and then reconvened in October.
On September 21, 1971, while still in special session, the Minnesota State Senate moved to intervene as a defendant in this action. On October 6, Roland H. Crawford, James M. King and Robert C. Voss petitioned the Court for leave to intervene. On October 12, both motions to intervene were heard before Judge Larson, and on October 15, Judge Larson filed a Memorandum Order granting the motions.
On October 26, a pretrial conference was held. Procedural matters were discussed, and a formal hearing was scheduled for November 5.
On October 29, 1971, the Legislature passed a reapportionment plan. On October 30, the Legislature adjourned sine die. On November 1, 1971, the Governor vetoed the reapportionment bill.
The November 5th hearing was held as scheduled. At the conclusion of the hearing, the Court established a time schedule for the parties to meet in the resolution of the litigation.
By November 13, the parties were to suggest criteria to be used in apportioning the Legislature; by December 7, they were to submit proposals for apportioning the Legislature; and by December 21, the parties were to submit final comments on the plans of others. This time schedule was established in light of the nearly total agreement of the parties that a plan of apportionment would have to be ready by the end of January if the electoral process was to proceed in an orderly fashion.
On November 8, the Court granted leave to the Democratic Farmer Labor Party of Minnesota and certain related committees and individuals to appear as amici curiae.
On the same date, the parties filed a stipulation setting forth the relevant mathematical and statistical data regarding the then current plan of apportionment.
On November 15, the Court filed an Order finding:
(1) that it had jurisdiction of the subject matter of the lawsuit;
(2) that the challenged scheme of apportionment, as set out in Minnesota Statutes 1969, Sections 2.021 through 2.712, was constitutionally defective in the following ways:
(a) there were significant deviations from the population norm in many of the legislative districts;
(b) 41.67% of the population was able to elect a majority of the State Senators;
(c) 40.66% of the population was able to elect a majority of the State House of Representatives;
(d) the ratio between the most populated Senate district and the least populated Senate district was 2.49 to 1; and

*719 (e) the ratio between the most populated House district and the least populated House district was 3.57 to 1.
(3) that the current apportionment of the Minnesota Legislature, in light of these disparities, failed to meet the standards of the United States Constitution;
(4) that the Minnesota Legislature had adjourned sine die and was not scheduled to reconvene until after the 1972 general elections; and
(5) that, having no reason to believe that the State would enact a new plan of apportionment before the 1972 general elections, the Court should proceed to adopt a constitutional apportionment plan for the 1972 general elections.
Having made these findings, the Court took the following action:
(1) it declared Minnesota Statutes 1969, Sections 2.021 through 2.712, to be in violation of the United States Constitution;
(2) it enjoined the defendants, including Arlen Erdahl, Secretary of State of the State of Minnesota, and all County Auditors of the State of Minnesota, from holding or conducting any future elections under the invalid apportionment statutes;
(3) it appointed two Special Masters to aid in devising a new apportionment plan;
(4) it adopted a time schedule to be adhered to by the parties in submitting to the Court suggested criteria, plans of apportionment, and comments concerning the apportionment proposals of the other parties.
Subsequently, several of the parties, intervenors, and amici curiae suggested criteria to be used in apportioning the State and filed memoranda in support of these suggestions.
On October 17, 1971, Representative Jack Fena and Lt. Governor Rudy Perpich requested leave to appear as amicus curiae for the purpose of submitting a plan of apportionment based on a 33-member Senate and a 99-member House.
On November 22, a hearing was held to permit the parties to argue their positions with respect to the criteria to be used by the Court. The motion of Fena and Perpich to appear as amicus curiae was argued, submitted and taken under advisement.
On November 24, the parties stipulated which maps and basic census data were to be used in submitting plans of reapportionment.
On November 26, the Court filed two Orders. The first Order set out in detail the format to be followed by the parties in submitting suggested plans of apportionment.
The second Order set out the basic criteria to be considered by the Court in adopting a plan of apportionment. The Court ordered that all districts were to be single member, compact and contiguous, and of equal population. It was also established that "minor deviations" not to exceed 2% would be considered if they facilitated the maintenance of political subdivision boundaries. No consideration was to be given to the residence of incumbent legislators or to the voting pattern of electors. The Court also set Thursday, December 2, as the date for argument on the question of a reduction in the size of the Legislature. Finally, the Court granted leave to appear as amicus curiae to Representative Fena and Lt. Governor Perpich, and to the Minnesota Chapter of Americans of Democratic Action.
In a memorandum accompanying its November 15th Order, the Court outlined its initial views on the subject of the size of the Minnesota Legislature. Indicating its preference to reduce the size of both houses of the Legislature, the Court stated its intention not to do so without further briefs and argument on the issue.
At the December 2nd hearing, all interested parties, intervenors and amici curiae were permitted to express their views regarding the appropriate size of the Legislature. The motion of the Minnesota Farmer's Union to intervene in *720 opposition to a reduction in size was heard. The Farmer's Union was allowed to express its views on the merits of its motion.
On December 3, the Court entered an Order finding that the Minnesota Legislature could best be apportioned, in accordance with the Constitution and with due regard for State policy, by dividing the State into 35 equally populated Senate districts and by dividing each Senate district into three (3) equally populated House districts. The Court set December 27, 1971, as the date for parties, intervenors and amici curiae to present plans for apportioning the Legislature in accordance with the Court's criteria; January 3, 1972, was set as the deadline for submitting comments on the plans of others. The Court denied the Minnesota Farmer's Union leave to intervene, but granted it the right to participate in the proceedings as amicus curiae.
In a memorandum accompanying its December 3rd Order, the Court considered the extent of its discretion in fixing the size of the Legislature. It first stated:
"It is well settled that Federal Three-Judge Court have jurisdiction to decree existing apportionment plans invalid, Whitcomb v. Chavis, 403 U.S. 124 [91 S. Ct. 1858, 29 L. Ed. 2d 363] (1971); Reynolds v. Sims, 377 U.S. 533, 585 [84 S. Ct. 1362, 12 L. Ed. 2d 506] (1964). It is equally clear that they have equitable authority to adopt an apportionment plan if the Legislature fails to do so. Ely v. Klahr, 403 U.S. 108 [91 S. Ct. 1803, 29 L. Ed. 2d 352] (1971); Whitcomb v. Chavis, supra; Scott v. Germano, 381 U.S. 407 [85 S. Ct. 1525, 14 L. Ed. 2d 477] (1965). And, finally, it is established that they can change the size of the Legislature, in apportioning the State in accordance with federal constitutional requirements. To put it simply:
`* * * Once a right and a violation have been shown, the scope of a District Court's equitable powers to remedy past wrongs is broad, for breadth and flexibility are inherent in equitable remedies.'
"Swann v. Charlotte-Mecklenburg Board of Education, 402 U.S. 1, 15 [91 S. Ct. 1267, 28 L. Ed. 2d 554] (1971). See also, Hecht Co. v. Bowles, 321 U.S. 321, 329 [64 S. Ct. 587, 88 L. Ed. 754] (1944)."
After examining State policy and tradition, the Court found that the size of the Legislature could not be continued at 67 Senate districts and 135 House districts, since adding a third seat in any one Senate district would cause excessive population deviation, and since the alternative of having an at-large House district would contravene Article IV, Section 24 of the Minnesota State Constitution, which provides that no representative district shall be divided in the formation of a Senate district.
Having determined that a change in size was necessary, the Court stated its inability to discern a clear, current expression of State policy with respect to size. The size of the Minnesota Legislature was not fixed by the State Constitution and the State statute merely established a size "until a new apportionment shall have been made." Minnesota Statutes 1969, Section 2.021. Furthermore, the Court found it inappropriate to regard the apportionment plan passed by the 1971 Legislature as a current expression of State policy, inasmuch as that plan had been vetoed by the Governor, who had earlier called for a reduction in the size of the Legislature. See, Duxbury v. Donovan, 272 Minn. 424, 138 N.W.2d 692 (1965).
The Court found merit in the suggestion that there should be an odd-numbered Senate and House, "particularly as Minnestota is a State with two strong and rather evenly divided political parties."
Finally, the Court noted that a reduction in the size of the Legislature would allow closer adherence to the equal protection requirements of the United States *721 Constitution while effectuating the established State policy of following the boundaries of civil subdivisions.
Considering all of these factors, the Court found it could best meet its duty of apportioning the State Legislature by establishing 35 Senate districts and 105 House districts.
In conclusion, the Court noted that the State government remained free to apportion the Legislature in any manner it saw fit, either before or after the 1972 general elections, so long as its apportionment was consistent with the Fourteenth Amendment.
Following the issuance of the Court's December 3rd Orders, the State Senate, opposing a reduction in the size of the Legislature, filed a motion for amended findings and vacation of the December 3rd Order. The Senate also gave notice of appeal, to the United States Supreme Court, from the injunction issued by the Court on November 15. The Court denied the Senate's motions on December 17.
On December 23, the Court granted leave to appear as amicus curiae to the Minnestota Farm Bureau Federation.
During the period from December 27 to December 29, 1971, proposed plans of apportionment were submitted on behalf of the plaintiffs, intervenors Crawford, King and Voss, the Minnesota Democratic Farm-Labor party as amicus curiae, and Representative Fena and Lt. Governnor Perpich as amicus curiae.
On December 30, 1971, the Court appointed a third Special Master to assist it in apportioning the Legislature.
The parties were given an opportunity to study each other's plans. Comments on the plans were submitted to the Court on January 10, 1972 on behalf of plaintiffs and intervenors Crawford, King and Voss.
We turn next to a discussion of the plan adopted by the Court for the apportionment of the Minnesota Legislature.

THE COURT'S REAPPORTIONMENT PLAN
We have followed the criteria which we previously established in apportioning the State of Minnesota into thirty-five (35) Senate districts and one hundred five (105) House districts with one (1) senator and one (1) representative to be elected from each district.
The controlling description of each Senate and House district is set forth in Appendix A.[*] Appendix A also contains extensive statistical analysis of Senate and House districts created by the Court's plan. Appendices B, C and D are maps on which the Senate and House districts are outlined. If there are any variances between the descriptions in Appendix A and other sections or appendices of this opinion, Appendix A shall control. The written descriptions included in this opinion are specifically not intended to be precise, but will hopefully provide a general geographic description.

THE SENATE DISTRICTS
Seventeen (17) Senate districts are essentially outstate in character.
Fifteen (15) Senate districts are wholly metropolitan in character. Four (4) of these districts are in Minneapolis, three (3) are largely in St. Paul, and eight (8) are in suburban Anoka, Hennepin, Ramsey and Washington Counties.
Three (3) Senate districts combine outstate and metropolitan areas: Dakota-Goodhue, Dakota-Le Sueur-Scott, and McLeod-Carver-Hennepin.
All Senate districts meet the population criterion we established. The largest Senate district deviates from the ideal district of 108,716 persons by 1.16%; the smallest district deviates from the ideal by 1.37%. The ratio between the largest and the smallest Senate district is 1.03 to 1.
Sixteen (16) Senate districts deviate by less than one-half of one per cent from the ideal district, and twenty-seven (27) *722 Senate districts deviate from the ideal district by less than one per cent.
In forming Senate districts, we have adhered to political subdivision lines wherever possible. Nonetheless, we found it necessary to split eleven (11) of Minnesota's outstate counties and some municipalities in the metropolitan area.
St. Louis County was split because its population is more than twice that necessary for two (2) Senate districts.
Those portions of St. Cloud lying within Benton and Sherburne Counties were split from those counties in order to retain St. Cloud and its major suburbs in a single Senate district.
Eight (8) other outstate counties Beltrami, Otter Tail, Morrison, Stevens, Blue Earth, Martin, Steele and Olmsted were split to keep the Senate districts within the two per cent (2%) deviation limit.
In the metroplitan area, Dakota and Anoka Counties were split once because of their excessive population and a second time because of the necessity of adhering to the two per cent (2%) deviation limit.
In the metropolitan area, we have tried to avoid dividing municipalities between Senate districts; in only one case have we had to split a single municipality between more than two (2) Senate districts.
Minneapolis is generally divided along recognized neighborhood lines established by the Minneapolis Planning Commission. While it was not possible to follow these neighborhood lines exactly, we have attempted to join together identifiable neighborhoods which have traditional ties.
In determining which political subdivisions to group into Senate districts, we have given careful study to the plans submitted by the parties, intervenors and amici curiae. We have also tried to instill a degree of permanency in our plan by including, wherever possible, one or more population centers in each of the Senate districts.
The requirement of contiguity has produced a few obvious, although minor, distortions from compactness. Generally, these distortions reflect irregular boundaries of counties, townships or other political subdivisions. It was not possible, in most instances, to cross these irregular boundaries because of the unavailability of necessary census data.
We recognize that Senate Districts 1, 2, 3, 4, 5, 7, and 10 are large geographically; but since the population in these districts is sparse in comparison to other districts, no other alternative delineation was available if the two per cent (2%) deviation limit was to be observed.

THE HOUSE DISTRICTS
Fifty-four (54) House districts are essentially outstate in character.
Forty-nine (49) House districts are essentially metropolitan in character.
Two (2) House districts combine outstate and metropolitan areas.
All House districts meet the population criterion we established. The largest House district deviates from the ideal district by 1.95%. The smallest House district deviates from the ideal by -1.99%. The ratio between the largest and smallest House district is 1.04 to 1.
Thirty-four (34) House districts deviate by less than one-half of one per cent from the ideal, and sixty-one (61) House districts deviate less than one per cent from the ideal.
We found it necessary to divide twenty-nine (29) counties to form House districts. Seven (7) of these counties had populations in excess of that necessary to form a single House district, and would have had to be split in any plan.
Some of the House districts are not as compact as they might have been had we ignored the requirement of keeping political subdivisions intact, where feasible. In other instances, the existing boundaries of the townships or other political subdivisions give the districts an irregular appearance.
In formulating the House districts, we have also considered the plans submitted *723 by the parties, intervenors, and amici curiae, and we have attempted, wherever possible, to insure the inclusion of a population center in each of the House districts.
Our studies revealed significant minority populations in the Powderhorn section of Minneapolis and the University-Selby section of St. Paul. In an effort to increase the probability that the minorities living in these areas will be represented in at least one house of the Legislature, we have formed House districts which include the bulk of those minority populations. We would have included the near northside Minneapolis minority population in the Powderhorn district if this arrangement had not too seriously compromised the criterion of compactness.
We avoided forming districts wholly or almost wholly surrounded by another district in the same county or counties.

GENERAL DESCRIPTION OF SENATE AND HOUSE DISTRICTS
The following summary provides a locator reference for each district to be used in conjunction with the outline map of the districts found in Appendices B, C, and D. Specific detailed boundaries are determined by the tabular listing in Appendix A.[*] These latter prevail, however, rather than the general description.
The population and the deviation from the ideal for each Senate and House district is shown immediately following the district number.[1]
SENATE DISTRICT #1Population: 107,223 (Dev. -1493; -1.37%)
Clearwater, Kittson, Lake of the Woods, Marshall, Norman, Pennington, Polk, Red Lake, Roseau and 9 civil subdivisions in the Northwestern portion of Beltrami.
HOUSE, DISTRICT #1APopulation: 36,113 (Dev. -126; -.35%)
Kittson, Lake of the Woods, Marshall, Roseau, and 9 civil subdivisions in the Northwestern portion of Beltrami.
HOUSE DISTRICT #1BPopulation: 35,517 (Dev. -722; -1.99%)
Clearwater, Pennington, Red Lake and 28 civil subdivisions in the Eastern portion of Polk.
HOUSE DISTRICT #1CPopulation: 35,593 (Dev. -646; -1.78%)
Norman and 45 civil subdivisions in the Western portion of Polk.
SENATE DISTRICT #2Population: 107,844 (Dev. -872; -.80%)
Cass, Hubbard, Itasca, Koochiching, 45 civil subdivisions in the Southern portion of Beltrami, and 6 civil subdivisions in the Northwestern portion of St. Louis.
HOUSE DISTRICT #2APopulation: 35,856 (Dev. -383; -1.05%)
Koochiching, 33 civil subdivisions in the Southeastern portion of Beltrami, 34 civil subdivisions in the Northern part of Itasca, and 1 civil subdivision in Northern Cass and 6 civil subdivisions in the Northwestern portion of St. Louis.
HOUSE DISTRICT #2BPopulation: 35,985 (Dev. -254; -.70%)
Hubbard, 12 civil subdivisions in the Southwestern portion of Beltrami, and 30 civil subdivisions in the Southern portion of Cass.
HOUSE DISTRICT #2CPopulation: 36,003 (Dev. -236; -.65%)
34 civil subdivisions in the Northern portion of Cass, and 23 civil subdivisions in the Southeastern portion of Itasca.
*724 SENATE DISTRICT #3Population: 107,280 (Dev. -1436; -1.32%)
Cook, Lake, and all of St. Louis, except the Northwestern portion in District #2, Duluth city in District #6, and 34 civil subdivisions in the Southern portion of St. Louis in Districts #5 and #6.
HOUSE DISTRICT #3APopulation: 35,872 (Dev. -367; -1.01%)
Cook, Lake, and 27 civil subdivisions in the Northern portion of St. Louis.
HOUSE DISTRICT #3BPopulation: 35,531 (Dev. -708; -1.95%)
17 civil subdivisions in the Southwestern portion of St. Louis.
HOUSE DISTRICT #3CPopulation: 35,877 (Dev. -362; -1.00%)
27 civil subdivisions in the Eastern portion of St. Louis.
SENATE DISTRICT #4Population: 109,099 (Dev. 383; .35%)
Becker, Clay, Mahnomen, Wadena and 45 civil subdivisions in the Northern portion of Otter Tail.
HOUSE DISTRICT #4APopulation: 36,422 (Dev. 183; .50%)
12 civil subdivisions in the Northwestern portion of Clay.
HOUSE DISTRICT #4BPopulation: 35,948 (Dev. -291; -.80%)
Mahnomen, 34 civil subdivisions in the Northern portion of Becker, 29 civil subdivisions in the Eastern and Southern portions of Clay.
HOUSE DISTRICT #4CPopulation: 36,729 (Dev. 490; 1.35%)
Wadena, 8 civil subdivisions in the Southern portion of Becker, and 47 civil subdivisions in the Northern portion of Otter Tail.
SENATE DISTRICT #5Population 109,974 (Dev. 1258; 1.16%)
Aitkin, Carlton, Crow Wing, Pine and 21 civil subdivisions in the Southern portion of adjacent St. Louis.
HOUSE DISTRICT #5APopulation: 36,535 (Dev. 296; .82%)
Crow Wing, and 5 civil subdivisions in the Southwestern portion of Aitkin.
HOUSE DISTRICT #5BPopulation: 36,847 (Dev. 608; 1.68%)
Pine, 45 civil subdivisions in the Northern and Eastern portion of Aitkin, 15 civil subdivisions in the Western portion of Carlton, and 11 civil subdivisions in the Southwestern portion of St. Louis.
HOUSE DISTRICT #5CPopulation: 36,592 (Dev. 353; .97%)
15 civil subdivisions in the Northeastern portion of Carlton and 8 civil subdivisions in the South Central portion of St. Louis.
SENATE DISTRICT #6Population: 109,787 (Dev. 1071; .99%)
The City of Duluth and the Townships of Alden, Canosia, Duluth, Fredenberg, Gnesen, Lakewood, Normanna and Rice Lake.
HOUSE DISTRICT #6APopulation: 36,367 (Dev. 128; .35%)
The Townships of Alden, Normanna, Lakewood, and a small portion of Rice Lake, and that part of the City of Duluth lying generally North and East of 19th Avenue East and the Howard Gnesen Road.
HOUSE DISTRICT #6BPopulation: 36,752 (Dev. 513; 1.42%)
The Townships of Canosia, Fredenberg, Gnesen, the remainder of Rice Lake Township, and that part of the City of Duluth lying generally between 19th Avenue East and 8th Avenue West, and Howard Gnesen Road and Haines Road.
HOUSE DISTRICT #6CPopulation: 36,668 (Dev. 429; 1.18%)
That part of the City of Duluth lying West of 8th Avenue West and South of Trinity Road and Observation Road.
SENATE DISTRICT #7Population: 109,436 (Dev. 720; .66%)

*725 Douglas, Grant, Pope, Todd, Wilkin, 22 civil subdivisions in the Western portion of Morrison, 36 civil subdivisions in the Southern portion of Otter Tail, and 5 civil subdivisions in the Eastern portion of Stevens.
HOUSE DISTRICT #7APopulation: 36,947 (Dev. 708; 1.95%)
Wilkin, 6 civil subdivisions in the Northern portion of Grant, and 36 civil subdivisions in the Southern portion of Otter Tail.
HOUSE DISTRICT #7BPopulation: 36,086 (Dev. -153; -.42%)
Todd, 11 civil subdivisions in the Eastern portion of Douglas, and 22 civil subdivisions in the Western portion of Morrison.
HOUSE DISTRICT #7CPopulation: 36,403 (Dev. 164; .45%)
Pope, 20 civil subdivisions in the Western portion of Douglas, 17 civil subdivisions in the Southern portion of Grant, and 5 civil subdivisions in the Eastern portion of Stevens.
SENATE DISTRICT #8Population: 108,549 (Dev. -167; -.15%)
Stearns, Sauk Rapids in Benton and St. Cloud in Benton and Sherburne.
HOUSE DISTRICT #8APopulation: 36,189 (Dev. -50; -.14%)
42 civil subdivisions in the Southern and Western portion of Stearns.
HOUSE DISTRICT #8BPopulation: 35,667 (Dev. -572; -1.58%)
That portion of St. Cloud city in Stearns, not included in House District #8C, and 15 civil subdivisions in the Eastern portion of Stearns.
HOUSE DISTRICT #8CPopulation: 36,693 (Dev. 454; 1.25%)
The city of St. Cloud in Benton and Sherburne, the city of Sauk Rapids in Benton, and that portion of the city of St. Cloud in Stearns, lying generally East and North of the B & N Railroad.
SENATE DISTRICT #9Population: 107,982 (Dev. -734; -.68%)
Chisago; Isanti; Kanabec; Mille Lacs; Sherburne, except St. Cloud; Benton, except Sauk Rapids and St. Cloud, 4 civil subdivisions in the Northwestern portion of Anoka, and 26 civil subdivisions in the Eastern portion of Morrison.
HOUSE DISTRICT #9APopulation: 35,818 (Dev. -421; -1.16%)
Kanabec, Braham village in Isanti, 16 civil subdivisions in the Northern portion of Mille Lacs, and 26 civil subdivisions in the Eastern portion of Morrison.
HOUSE DISTRICT #9BPopulation: 35,974 (Dev. -265; -.73%)
Township of Burns in Anoka; Benton, not including St. Cloud city. Langola township, Rice village and Sauk Rapids; 9 civil subdivisions in the Southern portion of Mille Lacs, and Sherburne, not including St. Cloud city.
HOUSE DISTRICT #9CPopulation: 36,190 (Dev. -49; -.14%)
Chisago, 3 civil subdivisions in the Northwestern portion of Anoka, and all of Isanti, except Braham village.
SENATE DISTRICT #10Population: 109,920 (Dev. 1204; 1.11%)
Big Stone, Chippewa, Lac Qui Parle, Lincoln, Lyon, Swift, Traverse, Yellow Medicine, and 21 civil subdivisions in the Western portion of Stevens.
HOUSE DISTRICT #10APopulation: 36,708 (Dev. 469; 1.29%)
Big Stone, Swift, Traverse, and 16 civil subdivisions in the Western portion of Stevens.
HOUSE DISTRICT #10BPopulation: 36,886 (Dev. 647; 1.79%)
Chippewa and Lac Qui Parle, and 18 civil subdivisions in the Western portion of Yellow Medicine.
HOUSE DISTRICT #10CPopulation: 36,326 (Dev. 87; .24%)

*726 Lincoln, Lyon and 12 civil subdivisions in the Eastern portion of Yellow Medicine.
SENATE DISTRICT #11Population: 108,969 (Dev. 253; .23%)
Kandiyohi, Meeker, Renville and Wright.
HOUSE DISTRICT #11APopulation: 36,652 (Dev. 413; 1.14%)
23 civil subdivisions in the Western portion of Kandiyohi and 22 civil subdivisions in the Western portion of Renville.
HOUSE DISTRICT #11BPopulation: 36,563 (Dev. 324; .89%)
Meeker, 13 civil subdivisions in the Eastern portion of Kandiyohi, 15 civil subdivisions in the Eastern portion of Renville, and Cokato township, Cokato village and Stockholm township in Wright.
HOUSE DISTRICT #11CPopulation: 35,754 (Dev. -485; -1.34%)
Wright, except Stockholm township, Cokato township and Cokato village.
SENATE DISTRICT #12Population: 108,996 (Dev. 280; .26%)
Cottonwood, Jackson, Murray, Nobles, Pipestone, Rock, and 20 civil subdivisions in the Western portion of Martin.
HOUSE DISTRICT #12APopulation: 36,645 (Dev. 406; 1.12%)
Murray, Pipestone and Rock.
HOUSE DISTRICT #12BPopulation: 36,576 (Dev. 337; .93%)
Nobles, 16 civil subdivisions in the Western portion of Cottonwood, and 8 civil subdivisions in the Western portion of Jackson.
HOUSE DISTRICT #12CPopulation: 35,775 (Dev. -464; -1.28%)
9 civil subdivisions in the Eastern portion of Cottonwood, 18 civil subdivisions in the Eastern portion of Jackson, and 21 civil sudivisions in the Western portion of Martin.
SENATE DISTRICT #13Population: 109,357 (Dev. 641; .59%)
Brown, Nicollet, Redwood, Sibley, Watonwan, and 13 civil subdivisions in the Western portion of Blue Earth.
HOUSE DISTRICT #13APopulation: 36,671 (Dev. 432; 1.19%)
Redwood, Brown, except New Ulm, that portion of Comfrey in Cottonwood, and Ridgely and West Newton townships in the Western portion of Nicollet.
HOUSE DISTRICT #13BPopulation: 36,824 (Dev. 585; 1.61%)
Sibley, 10 civil subdivisions in the Northern portion of Nicollet.
HOUSE DISTRICT #13CPopulation: 35,862 (Dev. -377; -1.04%)
Watonwan, 12 civil subdivisions in the Western portion of Blue Earth, New Ulm city in Brown, and 6 civil subdivisions in the Southeastern portion of Nicollet.
SENATE DISTRICT #14Population: 108,959 (Dev. 243; .22%)
Faribault, Freeborn, Mower, 9 civil subdivisions in the Eastern portion of Martin, and Blooming Prairie village in Steele.
HOUSE DISTRICT #14APopulation: 36,088 (Dev. -151; 0.41%)
Faribault, 22 civil subdivisions in the Western portion of Freeborn, and 9 civil subdivisions in the Eastern portion of Martin.
HOUSE DISTRICT #14BPopulation: 36,177 (Dev. -62; 0.17%)
12 civil subdivisions in the Eastern portion of Freeborn, and 12 civil subdivisions in the Northwestern portion of Mower.
HOUSE DISTRICT #14CPopulation: 36,694 (Dev. 455; 1.26%)
22 civil subdivisions in the Southeastern portion of Mower.
SENATE DISTRICT #15Population: 108,888 (Dev. 172; .16%)

*727 Rice, Waseca, 23 civil subdivisions in the Eastern portion of Blue Earth, and 9 civil subdivisions in the Western and Northern portion of Steele.
HOUSE DISTRICT #15APopulation: 35,944 (Dev. -295; -.81%)
14 civil subdivisions in the Northern portion of Rice.
HOUSE DISTRICT #15BPopulation: 36,594 (Dev. 355; .98%)
6 civil sudivisions in the North Central portion of Blue Earth.
HOUSE DISTRICT #15CPopulation: 36,350 (Dev. 111; .31%)
Waseca, 17 civil subdivisions in the Eastern portion of Blue Earth, 6 civil subdivisions in the Southern portion of Rice, and 9 civil subdivisions in the Northwestern portion of Steele.
SENATE DISTRICT #16Population: 109,269 (Dev. 553; .51%)
Dodge, 11 civil subdivisions in the Western portion of Olmsted, including the City of Rochester, and 9 civil subdivisions in the Southeastern portion of Steele.
HOUSE DISTRICT #16APopulation: 35,893 (Dev. -346; -.95%)
Dodge, except Canisteo Township, 4 civil subdivisions in the Southern portion of Olmsted, and 7 civil subdivisions in the Southeastern portion of Steele.
HOUSE DISTRICT #16BPopulation: 36,910 (Dev. 671; 1.85%)
The Township of Canisteo in Dodge, 5 civil subdivisions in the Northwestern portion of Olmsted, and that part of the City of Rochester lying generally North and East of Highway 34 and the C & NW Railroad.
HOUSE DISTRICT 16CPopulation: 36,466 (Dev. 227; .63%)
That portion of the City of Rochester not included in House District 16B (the Southerly portion) and the Townships of Rochester and Marion in Olmsted.
SENATE DISTRICT #17Population: 108,998 (Dev. 282; .26%)
Fillmore, Houston, Wabasha and Winona, and 15 civil subdivisions in the Northern and Eastern portion of Olmsted.
HOUSE DISTRICT #17APopulation: 36,594 (Dev. 355; .98%)
Wabasha, 12 civil subdivisions in the Northern and Eastern portion of Olmsted, and 21 civil subdivisions in the Western portion of Winona.
HOUSE DISTRICT #17BPopulation: 36,837 (Dev. 598; 1.65%)
La Crescent township and La Crescent village in Houston, and 11 civil subdivisions in the Southeastern portion of Winona.
HOUSE DISTRICT #17CPopulation: 35,567 (Dev. -672; -1.85%)
Fillmore, Houston, not including La Crescent village and La Crescent township, and that portion of Chatfield village in Olmsted.
SENATE DISTRICT #18Population: 109,046 (Dev. 330; .30%)
Carver, McLeod, and 15 civil subdivisions in the Western portion of He&nacute;nepin.
HOUSE DISTRICT #18APopulation: 36,017 Dev. -222; -.61%)
McLeod, and 10 civil subdivisions in the Western portion of Carver.
HOUSE DISTRICT #18BPopulation: 36,539 (Dev. 300; .83%)
13 civil subdivisions in the Eastern portion of Carver, and 4 civil subdivisions in the Southwestern portion of Hennepin.
HOUSE DISTRICT #18CPopulation: 36,490 (Dev. 251; .69%)
11 civil subdivisions in the Central and Northwestern portion of Hennepin.
SENATE DISTRICT #19Population 107,235 (Dev. -1,481; -1.36%)
LeSueur, Scott, 7 civil subdivisions in the Western portion of Dakota, plus the *728 Southern portion of Mendota Heights Village.
HOUSE DISTRICT #19APopulation: 35,645 (Dev. -594; -1.64%)
LeSueur, and 11 civil subdivisions of Southwestern portion of Scott.
HOUSE DISTRICT #19BPopulation: 35,889 (Dev. -336; -.96%)
8 civil subdivisions in Northeastern Scott, 4 civil subdivisions in Western Dakota, and the Southwestern corner of Burnsville Village in Dakota.
HOUSE DISTRICT #19CPopulation: 35,701 (Dev. -538; -1.48%)
Eagan Township, Apple Valley Township, Mendota Village, the Northeastern portion of Burnsville Village, and the Southern portion of Mendota Heights Village that lies in Senate District #19.
SENATE DISTRICT #20Population: 109,811 (Dev. 1095; 1.01%)
Goodhue, 25 civil subdivisions in the Eastern part of Dakota, including all of South St. Paul and West St. Paul, except for its Northwestern portion.
HOUSE DISTRICT #20APopulation: 36,887 (Dev. 648; 1.79%)
The Northern tip of Dakota comprised of South St. Paul, except the airport area, and all of West St. Paul, except for its Northwestern portion.
HOUSE DISTRICT # 20BPopulation: 36,800 (Dev. 561; 1.55%)
18 civil subdivisions in the East Central portion of Dakota and the airport area of South St. Paul in Dakota.
HOUSE DISTRICT #20CPopulation: 36,124 (Dev. -115; -.32%)
Goodhue and 4 civil subdivisions in the South Central portion of Dakota.
SENATE DISTRICT #21Population: 109,529 (Dev. 813; .75%)
Anoka, except the Townships of Burns and Oak Grove and the Villages of St. Francis and Bethel in Northwest Anoka and except Southern Fridley, Hilltop, and Columbia Heights in the Southern tip of Anoka.
HOUSE DISTRICT #21APopulation: 36,827 (Dev. 588; 1.62%)
All of Anoka in Senate District #21 except for those portions in Districts 21B and 21C as described below.
HOUSE DISTRICT #21BPopulation: 36,300 (Dev. 61; .17%)
Coon Rapids city and the Western portion of Anoka city in Anoka County.
HOUSE DISTRICT #21CPopulation: 36,402 (Dev. 163; .45%)
Western Blaine city, the Northern portion of Fridley, and Spring Lake Park village in Anoka County.
SENATE DISTRICT #22Population: 107,671 (Dev. -893; -.82%)
Washington County and White Bear, Gem Lake and White Bear Lake in Ramsey.
HOUSE DISTRICT #22APopulation: 35,819 (Dev. -336; -.96%)
White Bear, Gem Lake, Northern White Bear Lake in Ramsey, and Dellwood, Hugo, Mahtomedi, Willernie, Birchwood, Pine Springs, and the Northern corner of Pine Springs municipalities in Washington and the Townships of Omeka and Grant in Washington.
HOUSE DISTRICT #22BPopulation: 35,874 (Dev. -365; -1.01%)
Civil subdivisions in Northwestern and Eastern Washington.
HOUSE DISTRICT #22CPopulation: 35,978 (Dev. -261; -.72%)
Oakdale (except the Northern corner in District 22A), Landfall, Woodbury, Cottage Grove, St. Paul Park, Newport, and Grey Cloud in Washington.
SENATE DISTRICT #23Population: 108,015 (Dev. -701; -.64%)
The following Hennepin County suburban communities lying West of Minneapolis: St. Louis Park, Plymouth, Medicine Lake, New Hope, the Northern portion of Minnetonka, and the Western portion of Golden Valley.
HOUSE DISTRICT #23APopulation: 36,250 (Dev. 11; .03%)

*729 New Hope, Medicine Lake, and all but the Southeastern corner of Plymouth.
HOUSE DISTRICT #23BPopulation: 36,230 (Dev. -9; -.02%)
The Southeastern portion of Plymouth, the portions of Minnetonka and Golden Valley within the Senate District and the Northwestern portion of St. Louis Park.
HOUSE DISTRICT #23CPopulation: 35,535 (Dev. -704; -1.94%)
That part of St. Louis Park not contained in House District 23B.
SENATE DISTRICT #24Population: 108,634 (Dev. -82; -.08%)
The following Hennepin County suburban communities lying West and North of Minneapolis: Brooklyn Park, Crystal, Champlin, Maple Grove, Osseo, Robbinsdale, the Northeastern portion of Golden Valley and a small part of Western Brooklyn Center.
HOUSE DISTRICT #24APopulation: 36,047 (Dev. -192; -.53%)
Maple Grove, Champlin, Osseo, and all of Brooklyn Park except for the Southeast corner.
HOUSE DISTRICT #24BPopulation: 36,294 (Dev. 55; .15%)
The remaining part of Brooklyn Park, the small portion of Brooklyn Center contained in the Senate District, and all but a few blocks of Crystal.
HOUSE DISTRICT #24CPopulation: 36,293 (Dev. 54; .15%)
All of Robbinsdale, that part of Golden Valley contained in the Senate District, and a small portion of Crystal.
SENATE DISTRICT #25Population: 107,582 (Dev. -1134; -1.04%)
The Northern suburban communities of Brooklyn Center except for a small Westerly portion, that portion of Fridley South of Mississippi Street, Columbia Heights, Hilltop, Mounds View, New Brighton, and that part of St. Anthony North of County Highway C2.
HOUSE DISTRICT #25APopulation: 36,165 (Dev. -74; -.20%)
That part of Brooklyn Center contained in the Senate District and the Southeasterly portion of Fridley.
HOUSE DISTRICT #25BPopulation: 35,556 (Dev. -683; -1.88%)
The remaining portions of Fridley contained in the Senate District, Hilltop, and all but five blocks of Columbia Heights.
HOUSE DISTRICT #25CPopulation: 35,861 (Dev. -378; -1.04%)
Mounds View, New Brighton, that part of St. Anthony Village contained in the Senate District, and the five remaining blocks in Columbia Heights.
SENATE DISTRICT #26Population: 107,627 (Dev. -1089; -1.01%)
The Ramsey County suburban communities of Arden Hills, Shoreview, Roseville, Lauderdale, Falcon Heights, Gem Lake, North St. Paul, North Oaks, Vadnais Heights, Little Canada, that portion of St. Anthony Village lying South of County Highway C2, that part of Maplewood lying North of Larpenteur Street, and small sections of White Bear Township and White Bear Lake.
HOUSE DISTRICT #26APopulation: 35,840 (Dev. -399; -1.10%)
That part of St. Anthony lying within the Senate District. Lauderdale, Falcon Heights, and the Westerly part of Roseville.
HOUSE DISTRICT #26BPopulation: 35,882 (Dev. -357; -0.98%)
Remaining portion of Roseville, and the communities of Shoreview, North Oaks, Vadnais Heights, Little Canada, and Arden Hills.
HOUSE DISTRICT #26CPopulation: 35,905 (Dev. -334; -.92%)
That portion of Maplewood lying within the Senate District, North St. Paul, and small parts of White Bear Lake and White Bear Township.
SENATE DISTRICT #27Population: 109,552 (Dev. 836; .77%)
That part of Bloomington lying generally West of France Avenue, Eden *730 Prairie, Edina, Hopkins, and the Southern part of Minnetonka.
HOUSE DISTRICT #27APopulation: 36,234 (Dev. -5; -.01%)
Hopkins and part of Minnetonka.
HOUSE DISTRICT #27BPopulation: 36,528 (Dev. 289; .80%)
Edina, except for the Southwestern corner thereof.
HOUSE DISTRICT #27CPopulation: 36,790 (Dev. 551; 1.52%)
The remaining part of Edina, the portion of Bloomington contained in the Senate District, Eden Prairie, and a small part of Minnetonka.
SENATE DISTRICT #28Population: 108,431 (Dev. -285; -.26%)
The Fort Snelling area, Richfield, and that part of Bloomington lying generally East of France Avenue.
HOUSE DISTRICT #28APopulation: 35,701 (Dev. -538; -1.48%)
The Eastern half of Richfield, the Fort Snelling area, and parts of Northeastern Bloomington.
HOUSE DISTRICT #28BPopulation: 36,347 (Dev. 108; .30%)
The Westerly Half of Richfield and portions of North Central Bloomington.
HOUSE DISTRICT #28CPopulation: 36,383 (Dev. 144; .40%)
The Southerly part of Bloomington contained in the Senate District.
SENATE DISTRICT #29Population: 108,739 (Dev. 23; -.02%)
The Northern and Northeastern portion of Minneapolis, bounded by 30th Avenue North on the South and then the Mississippi River on the West and South.
HOUSE DISTRICT #29APopulation: 36,658 (Dev. 419; 1.16%)
That part of the Senate District lying West of the Mississippi River North of 30th Avenue North.
HOUSE DISTRICT #29BPopulation: 36,158 (Dev. -81; -.22%)
Generally North of 18th Avenue Northeast and East of the Mississippi River.
HOUSE DISTRICT #29CPopulation: 35,923 (Dev. -316; -.87%)
East of the Mississippi River and generally South of 18th Avenue Northeast.
SENATE DISTRICT #30Population: 108,733 (Dev. 17; .02%)
West of the Mississippi River, South of 30th Avenue North, and North of 24th Street South, and 28th Avenue South.
HOUSE DISTRICT #30APopulation: 36,207 (Dev. -32; -.09%)
Essentially the near North neighborhood of Minneapolis lying West of the Mississippi River and between Floyd B. Olson Highway and 30th Avenue North.
HOUSE DISTRICT #30BPopulation: 36,153 (Dev. -86; -.24%)
Bounded on the North by Floyd B. Olson Highway, on the West by the city limits, on the South by Lake Street and 28th Avenue South, and on the East by Nicollet and Hennepin Avenues.
HOUSE DISTRICT #30CPopulation: 36,373 (Dev. 134; .37%)
The central portion of the city, bordered on the East and North by the Mississippi River, on the South by 24th Street South, and on the West by Nicollet and Hennepin Avenues.
SENATE DISTRICT #31Population: 108,567 (Dev. -117; -.10%)
Generally West of Chicago Avenue and South of 28th Avenue South, with the other boundaries being provided by the city limits.
HOUSE DISTRICT #31APopulation: 36,331 (Dev. 92; -25%)
That portion of the Senate District South of 46th Street on the East and 50th Avenue South on the West.
HOUSE DISTRICT #31BPopulation: 35,866 (Dev. -373; -1.03%)
That portion of the Senate district West of Lyndale Avenue and North of 50th Street South.
*731 HOUSE DISTRICT #31CPopulation: 36,370 (Dev. 131; .36%)
That portion of the Senate District between Lyndale and Chicago Avenues and North of 46th Avenue South.
SENATE DISTRICT #32Population: 108,361 (Dev. -355; -.32%)
That part of Minneapolis lying South of 24th Avenue South and West of Chicago Avenue.
HOUSE DISTRICT #32APopulation: 36,152 (Dev. -87; -.24%)
That part of the Senate District generally South of 43rd Street.
HOUSE DISTRICT #32BPopulation: 36,296 (Dev. 57; .16%)
That portion of the Senate District generally East of 21st Avenue East.
HOUSE DISTRICT #32CPopulation: 35,913 (Dev. -326; -.90%)
That portion of the Senate District between Chicago and 21st Avenue South and North of 46th Street South.
SENATE DISTRICT #33Population: 108,572 (Dev. -144; -.13%)
Generally that portion of St. Paul lying West of Lexington Parkway and also including the Lake Como area.
HOUSE DISTRICT #33APopulation: 36,640 (Dev. 401; 1.11%)
That part of the Senate District lying North of University Avenue.
HOUSE DISTRICT #33BPopulation: 36,005 (Dev. -234; -.65%)
That part of the Senate District lying between University Avenue and Stanford Avenue.
HOUSE DISTRICT #33CPopulation: 35,835 (Dev. -404; -1.11%)
That portion of the Senate District lying South of Stanford Avenue.
SENATE DISTRICT #34Population: 109,402 (Dev. 686; .63%)
That part of St. Paul lying between Lexington Parkway and Arcade.
HOUSE DISTRICT #34APopulation: 36,371 (Dev. 132; .36%)
That portion of the Senate District lying North of the Great Northern Railroad right-of-way and North of Case Avenue.
HOUSE DISTRICT #34BPopulation: 36,500 (Dev. 261; .72%)
That part of the Senate District bordered on the North by the Great Northern Railway right-of-way, on the East by the River and on the South by Lincoln and Holly.
HOUSE DISTRICT #34CPopulation: 36,531 (Dev. 292; .81%)
The remainder of the Senate District.
SENATE DISTRICT #35Population: 108,774 (Dev. 58; .05%)
That portion of St. Paul generally lying East of Arcade, that portion of Maplewood which is South of Larpenteur, the Eastern and Northern portions of West St. Paul, the Northern part of Mendota Heights and the village of Lillydale.
HOUSE DISTRICT #35APopulation: 36,308 (Dev. 69; .19%)
That part of the Senate District lying North of Minnehaha Avenue.
HOUSE DISTRICT #35BPopulation: 36,112 (Dev. -127; -.35%)
That part of the Senate District lying within St. Paul between Minnehaha Avenue and Burns Avenue, and including that part of Maplewood North of Hudson Road.
HOUSE DISTRICT #35CPopulation: 36,354 (Dev. 115; .32%)
That part of St. Paul lying South of Burns Avenue, that part of Maplewood lying South of Hudson Road, that portion of West St. Paul which has been included in the Senate District, Lillydale and Mendota Heights.

CONCLUSION
In conclusion, we adopt the plan set forth in Appendix A,[*] infra, as a valid and constitutional apportionment plan for the Minnesota Legislature.
We modify our injunction of November 15, 1971, to the extent that we *732 enjoin the defendants herein, including Arlen Erdahl, Secretary of State of the State of Minnesota, and all County Auditors of the State of Minnesota, from holding or conducting any future elections for the Minnesota Legislature under any apportionment plan except that which we adopted today or a constitutional plan adopted after this date by the State of Minnesota.
We order the 1972 Legislative elections under the new apportionment plan to include contests for all positionsboth House and Senatein the Minnesota Legislature. See, Minnesota Constitution, Article IV, Section 24.
We express our appreciation to the parties, intervenors, and amici curiae in this action, to the Board of Regents of the University of Minnesota, to the staff of the Minnesota Analysis and Planning System of the University of Minnesota, to the Secretary of State and the Attorney General of the State of Minnesota, and to Masters Adam C. Breckenridge, Joseph T. Dixon, Jr., and John S. Hoyt, Jr. for the assistance and cooperation they gave to the Court in this matter.
Costs in the sum of $16,954.32 for Masters' fees and expenses are taxed against the defendant, Arlen Erdahl, Secretary of State.
 *733 *734
NOTES
[*]   For publication purposes, Appendix "A" is omitted.
[*]   For publication purposes, Appendix "A" is omitted.
[1]  In calculating the number of civil subdivisions we have counted only those as listed in Appendix A.* This number does not necessarily coincide with the actual number of civil subdivisions because some incorporated and unincorporated areas are not separately listed by the Census but their population is listed as a part of the surrounding civil subdivision.
[*]   For publication purposes, Appendix "A" is omitted.